Laeatjve, J.
The plaintiff claims of the defendant the sum of $565, for tuition of defendant’s sons.
On the 19th July, 1862, the parties entered into an agreement, by which, the defendant obligated himself to deliver, on lots of plaintiff, in Bouligny, City of Jefferson, 56,500 bricks, of good quality; one-half within three months, and the other half within six months, from the date <sf the contract, and, in consideration thereof, the plaintiff obligated himself to educate the three sons of the defendant, at Dolbear’s Commercial College, in the commercial course, and two of them in the full course of English.
The plaintiff avers that, pursuant to said contract, the three sons of defendant entered said college, as follows : Hennen, on the 21st July, 1862; John, on the 22d July, 1862; William, on the 13th October, 1862, and continued to attend until the following dates, when they ceased to attend said college: Hennen, on the 26th May, 1863; John, on the 26th September, 1862; William, on the 27th May, 1863.
The answer contains a general denial; admits the contract, but states that defendant was ready to deliver the bricks according to contract, and that plaintiff refused to receive them, and demanded money; and that the bricks were afterwards seized by the Government; and that defendant, having refused to pay money, the plaintiff dismissed defendant’s sons.
The District Court gave judgment against defendant, in favor of plaintiff, for $500, with interest from judicial demand.
The defendant appealed.
The defendant failed to show that he had made a tender of the bricks to the plaintiff; consequently, the bricks were at the risk of the defenfendant. The plaintiff, before bringing this suit, put the defendant in default. The Court below was of opinion that plaintiff had made out his case; and, after having carefully examined the testimony, we are of opinion that justice has been done.
Judgment affirmed, with costs.